Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
November 26, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00810-CV



              IN RE MICROWAVE NETWORKS INC., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              165th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-64733-A

                         MEMORANDUM OPINION

      On October 14, 2019, relator Microwave Networks Inc. filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221.; see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable Ursula
A. Hall, presiding judge of the 165th District Court of Harris County, to: (1) vacate
her October 7, 2019 order denying relator’s motion to dissolve the writ of
garnishment and (2) to dissolve such writ.

      On November 14, 2019, relator filed a motion to dismiss its petition for writ
of mandamus due to a settlement of the underlying action.

      Accordingly, we GRANT the motion and DISMISS relator’s petition for writ
of mandamus.


                                      PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                         2